THE THIRTEENTH COURT OF APPEALS

                                   13-21-00155-CV


                        IN THE INTEREST OF G.G., A CHILD


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                        Trial Court Cause No. 2013-DCL-4441


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 29, 2021